                                                                       Judge: Christopher M. Alston
                                                                       Chapter: 13
    1                                                                  Hearing Date: January 10, 2019
                                                                       Hearing Time: 9:30 am
    2                                                                  Hearing Location: Judge Alston's Courtroom
                                                                                          700 Stewart St #7206
    3                                                                                     Seattle,WA 98101-8101
    4
                                   IN THE UNITED STATES BANKRUPTCY COURT
    5
                             FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
    6
         In Re:                                                        IN CHAPTER 13 PROCEEDING
    7                                                                  NO. 18-14235
         JESSICA MCCOLL NEILSON, 4.00
    8                                                                  TRUSTEE'S OBJECTION TO CONFIRMATION

    9                                         Debtor.

    10       The Trustee objects to confirmation of the debtor's plan, filed December 19, 2018 (ECF No. 22) as follows:

    11
            The debtor has failed to make plan payments and is delinquent $1,181.50.
    12

    13        The debtor's case was filed on October 31, 2018 (ECF No. 1).            1) The above delinquency includes the

    14   December 2018 plan payment, which is due by December 31, 2018. The debtor is delinquent on plan payments, but
    15
         a wage deduction is now in effect. Provided that the debtor does not become any further delinquent on her plan
    16
         payments, this may not be an issue.      2) Based on the Attorney Disclosure Statement (ECF No. 11), the debtor
    17

    18   paid $2,100.00 prior to filing for attorney’s fees. The debtor’s amended plan (ECF No. 22) references that the

    19   debtor paid $2,000.00 prior to filing for attorney’s fees. The debtor needs to amend the plan and/or the Attorney
    20
         Disclosure Statement for consistency regarding the amount paid by the debtor pre-filing for attorney’s fees.      The
    21
         Trustee reserves the right to assert additional bases for this Objection.
    22

    23
            THE TRUSTEE REQUESTS:
    24
            That the Court enter an order denying confirmation of the debtor's plan, and setting deadlines for filing and noting
    25

    26   a feasible amended plan.

    27

    28


                                                                                         Chapter 13 Bankruptcy Trustee
CM161     TRUSTEE'S OBJECTION TO CONFIRMATION - 1                                           600 University St. #1300
ams                                                                                            Seattle,WA 98101
                                                                                      (206) 624-5124 Fax: (206) 624-5282
                  Case 18-14235-CMA          Doc 24      Filed 12/28/18                      www.seattlech13.com
                                                                              Ent. 12/28/18 14:59:58     Pg. 1 of 2
                       Dated: December 28, 2018
                                                                /s/ Jason Wilson-Aguilar
                                                                Jason Wilson-Aguilar, WSBA #33582
    1
                                                                Chapter 13 Trustee
    2

    3

    4

    5

    6

    7
                                  4.00
    8

    9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                                                                       Chapter 13 Bankruptcy Trustee
CM161    TRUSTEE'S OBJECTION TO CONFIRMATION - 2                          600 University St. #1300
ams                                                                          Seattle,WA 98101
                                                                    (206) 624-5124 Fax: (206) 624-5282
            Case 18-14235-CMA    Doc 24    Filed 12/28/18                  www.seattlech13.com
                                                            Ent. 12/28/18 14:59:58     Pg. 2 of 2
